Citation Nr: 1741336	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disability. 


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from January 1966 to October 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2016, the Board found that new and material evidence had been received since the prior final rating decision and reopened the claim for entitlement to service connection for a low back disability. The Board then remanded the current claims for additional development. It has since been returned to for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, remand is required to obtain an adequate VA examination and addendum opinion that are in compliance with a prior Board Remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The Board is obligated by law to ensure that the RO complies with its directives. Stegall, 11 Vet. App. at 271. RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271.

First, the Board finds that the Veteran should be afforded a new VA examination for his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. In the April 2016 Board decision, the Board directed the AOJ to provide the examiner with a summary of any verified in-service stressors and to instruct the examiner that only those events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor had resulted in PTSD. Additionally, the Board instructed the examiner to obtain a completed history from the Veteran and to provide a medical basis to support or doubt the history provided by the Veteran. Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2016. However, it does not appear that the AOJ provided the requested summary or that the examiner obtained a complete history from the Veteran, and thus remand is required.

Additionally, the Board notes that the July 2016 VA examiner indicated the Veteran's stressor as a fear of terrorists during his time in Thailand. However, as indicated above, the examiner did not obtain a history from the Veteran pertaining to this incident.  Next, the VA examination indicated that the Veteran was currently taking Hydroxyzine because his anxiety was increasing his blood pressure. However, the examiner then found that the Veteran did not meet the diagnostic criteria for any mental disorder and did not report any symptoms or functional impairment sufficient to diagnose any mental disorder. The Board finds that these conclusions are internally inconsistent, rendering the examination inadequate.

Second, regarding the Veteran's entitlement to service connection for a low back disability, the Board requested in its remand that the VA examiner address the other medical opinions of record. A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.  An August 2007 record from Dr. C.M. noted that the Veteran's in-service injury was the beginning of his initial low back problems. Additionally, the record contains a February 2012 private treatment record from Dr. J.E.T. The clinician noted the Veteran's reported history of injuring his back in-service and his belief that his problems were from that incident. The clinician opined that it was possible because the Veteran had L5-S1 spondylolisthesis. However, despite the instruction in the Board's remand, the July 2016 VA examiner did not discuss these opinions.

The July 2016 VA examiner also did not indicate why a diagnosis of lumbar spondylolisthesis was not applicable, which is particularly significant given that the private opinion discusses L5-S1 spondylolisthesis. Additionally, the VA examiner noted that he was unable to state with at least 50 percent or greater probability that the Veteran's current back condition was related to the in-service incident because a back strain "should be reversible" and the current diagnosis are "conditions that occur over extended time, not necessarily relating to any incident in active duty service." The Board finds this opinion to be too vague in nature, and thus remand is required for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant records pertaining to the treatment of his claimed back disability and acquired psychiatric disorder, to include PTSD and anxiety. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the file, and, if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2. Create a summary of any in-service stressors, and provide this to the VA examiner. The examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

3. After any additional records are associated with the claims file, obtain an appropriate mental disorders examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and anxiety. The entire claims file must be made available to and be reviewed by the examiner, including the summary of in-service stressors discussed in Instruction 2, above. Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

A completed history should be obtained from the Veteran and documented in the VA examination report. It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide the following information and opinions:

a) Identify any psychiatric disorder that has been present at any point during the appeal period, including PTSD and anxiety. If a previously noted diagnosis is no longer applicable, the examiner must explain why. 

b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder, to include PTSD and anxiety, had its onset in, or is otherwise related to, active service?

In rendering the above opinions, the examiner must specifically address the following:

1) The July 2016 VA examination particularly noting that the Veteran was taking Hydroxyzine because his anxiety was increasing his blood pressure; and, 

2) The Veteran's March 2013 substantive appeal where he states that he has been treated for PTSD.

4. After any additional records are associated with the claims file, obtain an addendum opinion from the July 2016 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the Veteran's low back disabilities. The entire claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to provide the following opinions:

a) Identify any low back disabilities that have been present at any point during the appeal period. If a previously noted diagnosis, including lumbar spondylolisthesis, is no longer applicable, the examiner must explain why. 

b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disorder had its onset in, or is otherwise related to, active service?

In rendering the above opinions, the examiner must address the following:

1) Lay statements of record, including those from the Veteran and his wife, and the August 2007 Hearing Transcript statements that he took over the counter medications to treat his back condition prior to seeking formal treatment; 

2) The August 2007 treatment record from Dr. C.M.; 

3) The February 2012 treatment record from Dr. J.E.T.; and, 

4) the July 2016 VA examination  

5. Ensure compliance with the directives of this remand.  If an examination report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If any claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




